DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-5, 12-13, 16-17, 28-29, and 31-35 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-5, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 3 recites “wherein the anticancer agent is a complex….”  However, at lines 9-10, the claim recites “the complex is an anticancer drug…”  The metes and bound of the phrase “the complex is an anticancer drug,” is uncertain because it is unclear if the “an anticancer drug” mentioned at lines 9-10, refer to the “anticancer agent” recited at line 3 of the claim.
Claims 3-5, and 28-29 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered, but they are not persuasive.
 Applicants traversed the instant rejection on the grounds that “at the time the present application was originally filed, a person having skill in the art would not reasonably have been able to expect successfully to practice the subject matter of the instant claims.”  Additionally, Applicants traversed by way of amending the claims to recite that the method comprising administering a “monotherapeutic anticancer agent….wherein the anticancer agent is a complex consisting of (a)…and (b)…; and wherein the anticancer agent induces tumor growth suppression without adding any tumor antigen.”   
Applicant further traversed by arguing against each reference individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically regarding Narumi et al., Applicants argued that this reference fails to disclose a complex that consists of a CpG-ODN and SPG, as recited in the presently amended claim.  However, contrary to Applicant’s assertions, Narumi et al. was cited solely for providing motivation for administering CpG-ODN and compositions thereof intravenously.
Regarding Akira, Applicants argues that the PTO mischaracterized this reference by alleging “Akira et al. further teach the injection of this complex into mice.”  According to Applicants, “it is hardly clear that the quoted sentence from Akira refers to a CpG-
Contrary to Applicant’s assertions, the JP2008100919 provided by Applicant’s own IDS on 04/06/2001, at “Problem To Be Solved” & ¶ [0001] states the following:

    PNG
    media_image1.png
    200
    666
    media_image1.png
    Greyscale
 
Akira clearly teaches that the complex “consists of” -1,3-glucan and a CpG oligonucleotide.  The reference further states that administration of this complex result in the production of anTh-2 immune response, a significant increase in INF- expression, and activation of NK cells in vivo comparison to CpG or SPG alone.   The reference therefore teaches the administration of CpG/SPG alone, as a monotherapeutic.  Therefore, since the prior art teaches the administration of an identical “monotherapeutic” as recited in the instant claims, the complex of Akira having the identical structure of the claimed “monotherapeutic,” would necessarily possess the same functional properties, i.e. and anti-cancer effect.  Additionally, Akira et al. teaches that the disclosed compositions are useful for the treatment of Th-2 related conditions, including various forms of cancer.
Since the Office does not have the facilities for examining and comparing applicant's product with the product of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the product of the prior art does not possess the same functional characteristics of the claimed product). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Furthermore, Applicants cited Vollmer and Krieg to dispute the PTO’s conclusion that “activation of NK cells confers an anti-tumor protective response.”  Applicants concluded that “combination therapy that comprises CPG-ODN – which Applicant emphasizes is not the same as anti-tumor efficacy of  CpG-ODN alone-does not require NK cells.”  The PTO agrees that it is not necessary that the activation of the NK cells confer an anti-tumor response. However, it is noted that the prior art teaches that both CpG-ODN and -1,3-glucan are known individually in the art to possess and/or increase the anti-cancer/anti-tumor efficacy of a composition. As previously stated, Cheung et al. (US 8,323,644B2) teach that beta-1,3 and 1,4-glucans are effective in enhancing the efficacy of intravenous administered antibodies in eradication or suppression of cancer or tumor cells.  (Col. 5, line 3-15).  Additionally, Knolle et al. (US 2016/0008460A1) teach a vaccination strategy comprising the administration of a TLR9 agonists, including CpG oligonucleotides, via intravenous administration.  (See claims of publication.) The vaccination strategy of Knolle et al. is disclosed as particularly useful against acute and chronic infections with intracellular pathogens or for anti-tumor vaccination. (See abstract.).  
Additionally, to further support the rejection of record, the prior art provides clear suggestion and motivation for the person of ordinary skill in the art to use a complex of CpG/-1,3-glucan in a method for treating cancer.  See the following references:
Kitahata et al. (1) describe the antitumor effect of next generation TLR9 agonist K3-SPG, and states that this complex overcomes in vivo stability issues associated with the use of CpG alone, see Background/Objective of page 1, see NPL reference #3 from IDS filed 06/23/2017.
Kitahata et al., (2) abstract J-3047, teach again the anti-tumor activity associated with a complex of K3-SPG.  Kitahata et al. observed that K3-SPG suppressed tumor growth significantly when administered intravenously 
It remains that the arguments of counsel does not take the place of evidence of non-obviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 12-13, 16-17, 28-29, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Akira et al. (JP2008-100919A; English Translation) or Narumi (WO2006/035939A1) in view of Mochizuki et al. (2011; see IDS 10/28/2019), and further in view of Cheung et al. (US 8,323,644B2), Knolle et al. (US 2016/0008460A1) and Kitahata et al. (IDS 06/23/2017, references #2 and 3).
Akira at paragraphs [0011]-[0012] disclose a composition, wherein the composition comprises a complex of -1,3-glucan and a K3 type oligonucleotide of the nucleotide sequence 5’-ATCGACTCTCGAGCGTTCTC-3’.  The reference teaches that the oligonucleotide may comprise a poly (dA) tail that may be at either the 3’ or 5’ end, and that the length is preferably 30 to 50 nucleotides in length.  The reference at paragraph [0012] goes on to state that the -1,3-glucan in the composition may be obtained from schizophyllan (SPG).  
Akira et al. discloses the following embodiments (taken from the claims section of this references):
1. Used for the prevention or treatment of a Th2 cell related disease characterized by comprising a CpG oligonucleotide having a naturally occurring phosphodiester backbone and a 
2.  The nucleic acid / polysaccharide complex according to claim 1, wherein the Th2 cell-related disease is an allergic disease.
3.  The nucleic acid / polysaccharide complex according to claim 1 or 2, wherein the CpG oligonucleotide is of the K-type.
5. The nucleic acid / polysaccharide complex according to claim 3, wherein the CpG oligonucleotide has a base sequence of 5'-ATCGACTCTCGAGCGTTCTC-3 '. (SEQ ID NO: 1 of the instant invention.)
8. The nucleic acid / polysaccharide complex according to any one of claims 1 to 7, wherein the β1,3-glucan is schizophyllan.
In one embodiment of this reference Akira et al. discloses the following:
[0011] As CpG DNA as a main agent to form the complex of the present invention, K-type containing TCGT (or TCGA) motif or D-type having G-quartet at the 3 'end is selected....Then, in order to form a stable complex with β-1,3-glucan, it is necessary to add poly (dA) to the end. The poly (dA) tail may be at either end.
 Akira et al. discloses a pharmaceutical composition for prophylaxis or therapy of a Th2 cell-associated disease, comprising a K-type CpG oligodeoxynucleotide having a poly(A) tail and a -1,3-glucan such as schizophyllan and lentinan (see [0012]), and indicates that examples of the disease include various cancers. This reference also indicates that intraperitoneal administration of the composition induces IFN- secretion.
Akira et al. teach compositions comprising a complex between a -1,3-glucan and a CpG oligonucleotide, wherein that sequence is 5'-ATCGACTCTCGAGCGTTCTC-3’ (paragraph -1,3-glucan is schizophyllan (paragraph [0012]), and the oligonucleotide may comprise a poly(dA) tail at either it’s 5’ or 3’ end, wherein it is preferably between 30 and 50 nucleotides in length. 
Akira et al. further teach that the administration of a complex between a -1,3-glucan and a CpG oligonucleotide, is useful for the treatment of Th2 cell related diseases, including certain forms of cancer.  See the following text taken from the translation of this reference:
“Typical examples of Th2 cell-related diseases that are disrupted by Th1 / Th2 balance and are predominantly Th2 cells are allergic diseases (herbal fever, rhinoconjunctivitis, rhinitis, asthma, etc.), as well as various cancers (tumors). It is said to belong to. On the other hand, diseases caused by Th1 cells are considered to be liver damage and arteriosclerosis.
When natural CpG DNA of a specific sequence is complexed with β-1,3-glucan according to the present invention and administered, the ratio of differentiation into Th1 cells relative to differentiation into Th2 cells compared to when the CpG DNA is administered alone has been confirmed to increase dramatically. Therefore, it is considered that the Th2 cell-dominated state is improved and it is useful for the treatment of Th2 cell-related diseases.”

Regarding the systemic administration of the complexes of Akira et al, the reference teaches that -1,3-glucan, schizophyllan (SPG),  “[S]PG has been used for more than 20 years as a clinical drug for intramuscular injection (i.e. systemic) formulation for immune enhancement for gynecological cancer.” Akira et al. further teach the injection of this complex into mice. 
Narumi et al. (WO2006/035939A1) describe intravenous administration of complexes of CpG and a beta-glucan, see paragraph [0028]:
[0028] When used as such a medicament, the administration route is not particularly limited, but subcutaneous injection, intradermal injection, intravenous injection, intramuscular injection, injection into the affected tissue, nasal administration, ocular administration, etc. Transpharyngeal administration, transpulmonary administration, transdermal administration, sublingual administration and the like are preferred. The dosage is appropriately selected depending on the patient's condition, therapeutic purpose, administration route, etc., but is usually 0.1 pmol to 10 μmol, preferably about lpmol to l μmol, as the amount of oligonucleotide per day for an adult. is there. The dosage for use as an adjuvant is also appropriately selected depending on the purpose of administration, the administration route, etc., but it may usually be the same dosage as described above. Also, oligonucleotides or derivatives thereof Is usually formulated by a well-known formulation method for preparing the dosage form employed. Hereinafter, the present invention will be described in detail with reference to examples. The abbreviations and characteristics of the sequences of the immunostimulatory oligonucleotides used in the following description are 

Additionally, Akira et al. do not disclose wherein the oligonucleotides comprise a phosphorothioate backbone.  
Mochizuki et al. teach the systemic administration of oligonucleotide/glucan complexes.  The complexes of Mochizuki et al. comprise a phosphorothioate backbone.  In one embodiments, this reference recites “[w]e used phosphorothioate (PS) instead of phosphodiester (PO) ODN because PS has been widely used as antisense therapy and its safety has been proved. We confirmed that PS-dA sequence forms the most stable complex than others.” This reference goes on to state that oligonucleotides having a phosphorothioate backbone in complex with a -1,3-glucan have increased stability and reduced toxicity in comparison to the administration of oligonucleotides alone.  (See Table 1, & Materials and Methods, 2.1-2.2; Reads on instant claims 28-29)
Akira et al. and Mochizuki et al. do not explicitly disclose a method for treating cancer comprising the intravenous administration (instant claims 8 and 36-39) of the -1,3-glucan, schizophyllan (SPG), in combination with a humanized K type CpG.  However, as stated above the cited references disclose the claimed composition, describe the usefulness of the disclose composition for the treatment of Th2 related disorders (including the treatment of cancer), and further describe the systemic administration of the claimed compounds.  Absent evidence of unexpected results associated with the intravenous administration of the K3/SPG complexes of the claimed invention for the treatment of cancer, it would have been obvious for the ordinary skilled artisan at the effective filing date of the instant invention to have utilize various means of systemic administration, including intravenous administration, of the prior art complexes in a method for treating cancer.  One of ordinary skill in the art would have been motivated to try various means 
Moreover, in addition to the disclosures of Akira et al. and Mochizuki et al., Cheung et al. (US 8,323,644B2) teach that beta-1,3 and 1,4-glucans was effective in enhancing the efficacy of intravenous administered antibodies in eradication or suppression of cancer or tumor cells.  (Col. 5, line 3-15).
Knolle et al. (US 2016/0008460A1) teach a vaccination strategy comprising the administration of a TLR9 agonists, including CpG oligonucleotides, via intravenous administration.  (See claims of publication.) The vaccination strategy of Knolle et al. is disclosed as particularly useful against acute and chronic infections with intracellular pathogens or for anti-tumor vaccination. (See abstract.)
Thus, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have produced a method for the treatment of cancer in a subject comprising the administration of the prior art complexes disclosed in Akira et al. because: the prior art (Cheung et al.) teaches that the administration of beta-1,3 glucan in combination with a cancer therapeutic via intravenous administration would result in an enhanced eradication or suppression of cancer or tumor cells.  The prior art also teaches that intravenous administration of TLR9 agonist results in an effective anti-tumor vaccination (Knolle et al.). 
Additionally, to further support the rejection of record, the prior art provides clear suggestion and motivation for the person of ordinary skill in the art to use a complex of CpG/
Kitahata et al. (1) describe the antitumor effect of next generation TLR9 agonist K3-SPG, and states that this complex overcomes in vivo stability issues associated with the use of CpG alone, see Background/Objective of page 1, see NPL reference #3 from IDS filed 06/23/2017.
Kitahata et al., (2) abstract J-3047, teach again the anti-tumor activity associated with a complex of K3-SPG.  Kitahata et al. observed that K3-SPG suppressed tumor growth significantly when administered intravenously or intratumorally.  See IDS filed 06/23/2017.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633